DETAILED ACTION
This action is in response to the communication received 05/11/2021. Claims 1-9 are pending with no claim currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses an automated process in claims 1-20 (i.e., process).  So claims 1-20 are directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
Prong One
The claimed invention is directed to an abstract idea without significantly more. Claims 1-9 recite the rules steps for “use with loan and/or warrantying for the warrantying, settling, requesting, approving, processing, and/or managing of credit provided for use in wager gaming and related activities, including one or more of loan transactions, loan warrantying services, operator receivable participation interest, receivable purchase associate with patron's repayment of the receivable, third-party provision of advances to an operator patron limited for use within the operator property or properties for designated gaming activities, associated fees, activity tracking, activity reporting, credit approval throttling, fund advancement throttling, credit account packaging and transfer, automated collections, and responsible wager gaming” [0003]. 
Claim 1. An automated casino wager gaming credit management system providing for a third party casino operator, in combination: in association with one or more wager games provide by the casino operator:
by a computer system, providing a plurality of individual virtual player wagering credit accounts;
by the computer system, consolidating into a single win/loss aggregate game period settlement pool all virtual player wagering account credit used by the plurality of players net of winnings during a predetermined time game period;
by the computer system, after the completion of a game period, having acquired from the third party casino operator at least a participation interest in at least a portion of one or more receivables associated with the single win/loss aggregate game period settlement pool. 
These steps are directed to the process for requesting, approving, processing, and/or managing of credit associated with wagering activity for a player, which is fundamental economic principles or practices or commercial or legal interactions. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
Prong Two
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer or mobile device, or merely using a computer or mobile device as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include a computer system. By failing to explain the details of the computer system, it is reasonable that the broadest reasonable interpretation of the system is limited to a generic computer implementation with generic network connection. The computer implementation merely helps to automate the commercial or legal interactions during wager gaming playing 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more", and thus not patent eligible.
Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully considered but they are not persuasive. 
With respect to the claim rejections under 35 U.S.C. 101, the applicant first alleges “The Office Action acknowledges that claim 1 does not satisfy Step 1. In other words, the claim is not directed to a patent-ineligible concept. That is therefore the end of the inquiry, and claim 1 is allowable under Section 101” (p. 6). The examiner respectfully submits that as summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. Claims that are directed to one of the four statutory categories and meet the requirements of step 1 will continue to step 2A.
The applicant further argues “And this system, far from amounting to nothing more than well-known economic practices, is novel and non-obvious as indicated by the fact that the Office Action did not reject the claims over the art, and by the attached PCT Search Report from the applicant's related PCT application, which Report found the claimed subject matter in all pending claims to be novel, have inventive step, and have industrial applicability” (p. 7). The examiner respectfully submits that “novelty and non-obviousness” is not the part that should be considered under 35 U.S.C. 101. The novel rules and steps recited in current claims are directed to the process for requesting, approving, processing, and/or managing of credit associated with wagering activity for a player, which is fundamental economic principles or practices or commercial or legal interactions. They are directed to an abstract idea without significantly more. A “novel and non-obvious abstract idea” is still “abstract idea”, and any Genetic Technologies Limited v. Merial L.L.C. (Fed. Cir. 2016). An abstract idea does not transform into an inventive concept just because the prior art does not disclose or suggest it. See Mayo, 566 U.S. at 78. "Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry." Ass 'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013). Indeed, "[t]he 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the§ 101 categories of possibly patentable subject matter." Diehr, 450 U.S. 188-89; see also Mayo, 566 U.S. at 91 (rejecting "the Government's invitation to substitute§§ 102, 103, and 112 inquiries for the better established inquiry under § 101 ").
The applicant further argues “Examiners must consider the claim as a whole when evaluating whether the judicial exception is meaningfully limited by integration into a practical application of the exception” (p. 7 – p. 8) and compares to Data Engine Technologies LLC v Google LLC, 906 F.3d 999, 1008 (Fed. Cir. 2018). The examiner respectfully submits that as explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a mean9ingful imit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” The present claims have been analyzed both individually and in combination and, in contrast to Data Engine Technologies LLC v Google LLC, the instant claims do not provide any improvement of the functioning of the computer or improvement to computer technology or any other technical field. The claims do not recite any elements that appear to limit the invention to a particular machine. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In addition, the Applicant submits that, other than to the end of protecting freedom of speech under the First Amendment, there is no place for an abstract idea exception in the U.S Constitution” (p. 9). The examiner notes, the examiner is not at liberty to debate the alleged illegalities of any decision rendered by the Supreme Court or any alleged artificial conflicts between various existing laws, but rather is tasked with the responsibility of interpreting the laws and applying the fact patterns of each law when compared with the particulars of each unique case that is before the examiner. Arguments such as these are left for the applicant to raise before the appropriate respective authorities.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715